
	
		110th CONGRESS
		2d Session
		S. 2324
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To amend the Inspector General Act of 1978
		  (5 U.S.C. App.) to enhance the Offices of the Inspectors General, to create a
		  Council of the Inspectors General on Integrity and Efficiency, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Inspector General Reform Act of 2008
			 .
		2.Appointment and qualifications of
			 Inspectors GeneralSection
			 8G(c) of the Inspector General Act of 1978 (5 U.S.C. App.) is amended by adding
			 at the end Each Inspector General shall be appointed without regard to
			 political affiliation and solely on the basis of integrity and demonstrated
			 ability in accounting, auditing, financial analysis, law, management analysis,
			 public administration, or investigations..
		3.Removal of Inspectors General
			(a)EstablishmentsSection 3(b) of the Inspector General Act
			 of 1978 (5 U.S.C. App.) is amended by striking the second sentence and
			 inserting If an Inspector General is removed from office or is
			 transferred to another position or location within an establishment, the
			 President shall communicate in writing the reasons for any such removal or
			 transfer to both Houses of Congress, not later than 30 days before the removal
			 or transfer. Nothing in this subsection shall prohibit a personnel action
			 otherwise authorized by law, other than transfer or removal..
			(b)Designated Federal EntitiesSection 8G(e) of the Inspector General Act
			 of 1978 (5 U.S.C. App.) is amended by striking shall promptly
			 communicate in writing the reasons for any such removal or transfer to both
			 Houses of the Congress. and inserting shall communicate in
			 writing the reasons for any such removal or transfer to both Houses of
			 Congress, not later than 30 days before the removal or transfer. Nothing in
			 this subsection shall prohibit a personnel action otherwise authorized by law,
			 other than transfer or removal..
			(c)Legislative Agencies
				(1)Library of CongressSection 1307(c)(2) of the Legislative
			 Branch Appropriations Act, 2006 (2 U.S.C. 185(c)(2)) is amended by striking the
			 second sentence and inserting If the Inspector General is removed from
			 office or is transferred to another position or location within the Library of
			 Congress, the Librarian of Congress shall communicate in writing the reasons
			 for any such removal or transfer to both Houses of Congress, not later than 30
			 days before the removal or transfer. Nothing in this paragraph shall prohibit a
			 personnel action otherwise authorized by law, other than transfer or
			 removal..
				(2)Capitol
			 PoliceSection 1004(b) of the
			 Legislative Branch Appropriations Act, 2006 (2 U.S.C. 1909(b)) is amended by
			 striking paragraph (3) and inserting the following:
					
						(3)RemovalThe Inspector General may be removed or
				transferred from office before the expiration of his term only by the unanimous
				vote of all of the voting members of the Capitol Police Board. If an Inspector
				General is removed from office or is transferred to another position or
				location within the Capitol Police, the Capitol Police Board shall communicate
				in writing the reasons for any such removal or transfer to the Committee on
				Rules and Administration of the Senate, the Committee on House Administration
				of the House of Representatives, and the Committees on Appropriations of the
				Senate and the House of Representatives, not later than 30 days before the
				removal or transfer. Nothing in this paragraph shall prohibit a personnel
				action otherwise authorized by law, other than transfer or
				removal.
						.
				(3)Government Printing OfficeSection 3902(b)(2) of title 44, United
			 States Code, is amended by striking the second sentence and inserting If
			 the Inspector General is removed from office or is transferred to another
			 position or location within the Government Printing Office, the Public Printer
			 shall communicate in writing the reasons for any such removal or transfer to
			 both Houses of Congress, not later than 30 days before the removal or transfer.
			 Nothing in this paragraph shall prohibit a personnel action otherwise
			 authorized by law, other than transfer or removal..
				4.Pay of Inspectors General
			(a)Inspectors General at Level III of
			 Executive Schedule
				(1)In generalSection 3 of the Inspector General Act of
			 1978 (5 U.S.C. App.), is amended by adding at the end the following:
					
						(e)The annual rate of basic pay for an
				Inspector General (as defined under section 11(3)) shall be the rate payable
				for level III of the Executive Schedule under section 5314 of title 5, United
				States Code, plus 3
				percent.
						.
				(2)Technical and conforming
			 amendmentsSection 5315 of
			 title 5, United States Code, is amended by striking the item relating to each
			 of the following positions:
					(A)Inspector General, Department of
			 Education.
					(B)Inspector General, Department of
			 Energy.
					(C)Inspector General, Department of Health and
			 Human Services.
					(D)Inspector General, Department of
			 Agriculture.
					(E)Inspector General, Department of Housing
			 and Urban Development.
					(F)Inspector General, Department of
			 Labor.
					(G)Inspector General, Department of
			 Transportation.
					(H)Inspector General, Department of Veterans
			 Affairs.
					(I)Inspector General, Department of Homeland
			 Security.
					(J)Inspector General, Department of
			 Defense.
					(K)Inspector General, Department of
			 State.
					(L)Inspector General, Department of
			 Commerce.
					(M)Inspector General, Department of the
			 Interior.
					(N)Inspector General, Department of
			 Justice.
					(O)Inspector General, Department of the
			 Treasury.
					(P)Inspector General, Agency for International
			 Development.
					(Q)Inspector General, Environmental Protection
			 Agency.
					(R)Inspector General, Export-Import
			 Bank.
					(S)Inspector General, Federal Emergency
			 Management Agency.
					(T)Inspector General, General Services
			 Administration.
					(U)Inspector General, National Aeronautics and
			 Space Administration.
					(V)Inspector General, Nuclear Regulatory
			 Commission.
					(W)Inspector General, Office of Personnel
			 Management.
					(X)Inspector General, Railroad Retirement
			 Board.
					(Y)Inspector General, Small Business
			 Administration.
					(Z)Inspector General, Tennessee Valley
			 Authority.
					(AA)Inspector General, Federal Deposit
			 Insurance Corporation.
					(BB)Inspector General, Resolution Trust
			 Corporation.
					(CC)Inspector General, Central Intelligence
			 Agency.
					(DD)Inspector General, Social Security
			 Administration.
					(EE)Inspector General, United States Postal
			 Service.
					(3)Additional technical and conforming
			 amendmentSection 194(b) of
			 the National and Community Service Act of 1990 (42 U.S.C. 12651e(b)) is amended
			 by striking paragraph (3).
				(b)Inspectors General of designated Federal
			 entitiesNotwithstanding any
			 other provision of law, the Inspector General of each designated Federal entity
			 (as those terms are defined under section 8G of the Inspector General Act of
			 1978 (5 U.S.C. App.)) shall, for pay and all other purposes, be classified at a
			 grade, level, or rank designation, as the case may be, at or above those of a
			 majority of the senior level executives of that designated Federal entity (such
			 as a General Counsel, Chief Information Officer, Chief Financial Officer, Chief
			 Human Capital Officer, or Chief Acquisition Officer). The pay of an Inspector
			 General of a designated Federal entity (as those terms are defined under
			 section 8G of the Inspector General Act of 1978 (5 U.S.C. App.)) shall be not
			 less than the average total compensation of the senior level executives of that
			 designated Federal entity calculated on an annual basis.
			(c)Savings provision for newly appointed
			 Inspectors GeneralThe
			 provisions of section 3392 of title 5, United States Code, other than the terms
			 performance awards and awarding of ranks in
			 subsection (c)(1) of such section, shall apply to career appointees of the
			 Senior Executive Service who are appointed to the position of Inspector
			 General.
			(d)Savings provisionNothing in this section shall have the
			 effect of reducing the rate of pay of any individual serving on the date of
			 enactment of this section as an Inspector General of—
				(1)an establishment as defined under section
			 11(2) of the Inspector General Act of 1978 (5 U.S.C. App.);
				(2)a designated Federal entity as defined
			 under section 8G(2) of the Inspector General Act of 1978 (5 U.S.C.
			 App.);
				(3)a legislative agency for which the position
			 of Inspector General is established by statute; or
				(4)any other entity of the Government for
			 which the position of Inspector General is established by statute.
				5.Prohibition of cash bonus or
			 awardsSection 3 of the
			 Inspector General Act of 1978 (5 U.S.C. App.) (as amended by section 4 of this
			 Act) is further amended by adding at the end the following:
			
				(f)An Inspector General (as defined under
				section 8G(a)(6) or 11(3)) may not receive any cash award or cash bonus,
				including any cash award under chapter 45 of title 5, United States
				Code.
				.
		6.Separate counsel to support Inspectors
			 General
			(a)Counsels to Inspectors General of
			 EstablishmentSection 3 of
			 the Inspector General Act of 1978 (5 U.S.C. App.) (as amended by sections 4 and
			 5 of this Act) is further amended by adding at the end the following:
				
					(g)Each Inspector General shall, in accordance
				with applicable laws and regulations governing the civil service, obtain legal
				advice from a counsel either reporting directly to the Inspector General or
				another Inspector
				General.
					.
			(b)Counsels to Inspectors General of
			 designated Federal entitiesSection 8G(g) of the Inspector General Act
			 of 1978 (5 U.S.C. App.) is amended by adding at the end the following:
				
					(4)Each Inspector General shall, in accordance
				with applicable laws and regulations governing appointments within the
				designated Federal entity, appoint a Counsel to the Inspector General who shall
				report to the Inspector General or obtain the services of a counsel appointed
				by and directly reporting to another Inspector General or the Council of the
				Inspectors General on Integrity and Efficiency on a reimbursable
				basis.
					.
			(c)Rule of
			 constructionNothing in the amendments made by this section shall
			 be construed to alter the duties and responsibilities of the counsel for any
			 establishment or designated Federal entity.
			7.Establishment of Council of the Inspectors
			 General on Integrity and Efficiency
			(a)EstablishmentThe Inspector General Act of 1978 (5 U.S.C.
			 App.) is amended by redesignating sections 11 and 12 as sections 12 and 13,
			 respectively, and by inserting after section 10 the following:
				
					11.Establishment of the Council of the
				Inspectors General on Integrity and Efficiency
						(a)Establishment and Mission
							(1)EstablishmentThere is established as an independent
				entity within the executive branch the Council of the Inspectors General on
				Integrity and Efficiency (in this section referred to as the
				Council).
							(2)MissionThe mission of the Council shall be
				to—
								(A)address integrity, economy, and
				effectiveness issues that transcend individual Government agencies; and
								(B)increase the professionalism and
				effectiveness of personnel by developing policies, standards, and approaches to
				aid in the establishment of a well-trained and highly skilled workforce in the
				offices of the Inspectors General.
								(b)Membership
							(1)In generalThe Council shall consist of the following
				members:
								(A)All Inspectors General whose offices are
				established under—
									(i)section 2; or
									(ii)section 8G.
									(B)The Inspectors General of the Office of the
				Director of National Intelligence and the Central Intelligence Agency.
								(C)The Controller of the Office of Federal
				Financial Management.
								(D)A senior level official of the Federal
				Bureau of Investigation designated by the Director of the Federal Bureau of
				Investigation.
								(E)The Director of the Office of Government
				Ethics.
								(F)The Special Counsel of the Office of
				Special Counsel.
								(G)The Deputy Director of the Office of
				Personnel Management.
								(H)The Deputy Director for Management of the
				Office of Management and Budget.
								(I)The Office of Inspectors General of the
				Library of Congress, Capitol Police, and the Government Printing Office.
								(J)Any other members designated by the
				President.
								(2)Chairperson and executive
				chairperson
								(A)Executive chairpersonThe Deputy Director for Management of the
				Office of Management and Budget shall be the Executive Chairperson of the
				Council.
								(B)ChairpersonThe Council shall elect 1 of the Inspectors
				General referred to in paragraph (1)(A) or (B) to act as Chairperson of the
				Council. The term of office of the Chairperson shall be 2 years.
								(3)Functions of chairperson and executive
				chairperson
								(A)Executive chairpersonThe Executive Chairperson shall—
									(i)preside over meetings of the
				Council;
									(ii)provide to the heads of agencies and
				entities represented on the Council summary reports of the activities of the
				Council; and
									(iii)provide to the Council such information
				relating to the agencies and entities represented on the Council as assists the
				Council in performing its functions.
									(B)ChairpersonThe Chairperson shall—
									(i)convene meetings of the Council—
										(I)at least 6 times each year;
										(II)monthly to the extent possible; and
										(III)more frequently at the discretion of the
				Chairperson;
										(ii)exercise the functions and duties of the
				Council under subsection (c);
									(iii)appoint a Vice Chairperson to assist in
				carrying out the functions of the Council and act in the absence of the
				Chairperson, from a category of Inspectors General described in subparagraph
				(A)(i), (A)(ii), or (B) of paragraph (1), other than the category from which
				the Chairperson was elected;
									(iv)make such payments from funds otherwise
				available to the Council as may be necessary to carry out the functions of the
				Council;
									(v)select, appoint, and employ personnel as
				needed to carry out the functions of the Council subject to the availability of
				appropriations and the provisions of title 5, United States Code, governing
				appointments in the competitive service, and the provisions of chapter 51 and
				subchapter III of chapter 53 of such title, relating to classification and
				General Schedule pay rates;
									(vi)to the extent and in such amounts as may be
				provided in advance by appropriations Acts, enter into contracts and other
				arrangements with public agencies and private persons to carry out the
				functions and duties of the Council;
									(vii)establish, in consultation with the members
				of the Council, such committees as determined by the Chairperson to be
				necessary and appropriate for the efficient conduct of Council functions;
				and
									(viii)prepare and transmit a report annually on
				behalf of the Council to the President on the activities of the Council.
									(c)Functions and duties of council
							(1)In generalThe Council shall—
								(A)continually identify, review, and discuss
				areas of weakness and vulnerability in Federal programs and operations with
				respect to fraud, waste, and abuse;
								(B)develop plans for coordinated,
				governmentwide activities that address these problems and promote economy and
				efficiency in Federal programs and operations, including interagency and
				interentity audit, investigation, inspection, and evaluation programs and
				projects to deal efficiently and effectively with those problems concerning
				fraud and waste that exceed the capability or jurisdiction of an individual
				agency or entity;
								(C)develop policies that will aid in the
				maintenance of a corps of well-trained and highly skilled Office of Inspector
				General personnel;
								(D)maintain an Internet website and other
				electronic systems for the benefit of all Inspectors General, as the Council
				determines are necessary or desirable;
								(E)maintain 1 or more academies as the Council
				considers desirable for the professional training of auditors, investigators,
				inspectors, evaluators, and other personnel of the various offices of Inspector
				General;
								(F)submit recommendations of individuals to
				the appropriate appointing authority for any appointment to an office of
				Inspector General described under subsection (b)(1)(A) or (B);
								(G)make such reports to Congress as the
				Chairperson determines are necessary or appropriate; and
								(H)perform other duties within the authority
				and jurisdiction of the Council, as appropriate.
								(2)Adherence and participation by
				membersTo the extent
				permitted under law, and to the extent not inconsistent with standards
				established by the Comptroller General of the United States for audits of
				Federal establishments, organizations, programs, activities, and functions,
				each member of the Council shall adhere to professional standards developed by
				the Council and participate in the plans, programs, and projects of the
				Council, as appropriate.
							(3)Additional administrative
				authorities
								(A)Interagency fundingNotwithstanding section 1532 of title 31,
				United States Code, or any other provision of law prohibiting the interagency
				funding of activities described under subclause (I), (II), or (III) of clause
				(i), in the performance of the responsibilities, authorities, and duties of the
				Council—
									(i)the Executive Chairperson may authorize the
				use of interagency funding for—
										(I)Governmentwide training of employees of the
				Offices of the Inspectors General;
										(II)the functions of the Integrity Committee of
				the Council; and
										(III)any other authorized purpose determined by
				the Council; and
										(ii)upon the authorization of the Executive
				Chairperson, any department, agency, or entity of the executive branch which
				has a member on the Council shall fund or participate in the funding of such
				activities.
									(B)Superseding provisionsNo provision of law enacted after the date
				of enactment of this subsection shall be construed to limit or supersede the
				authority under paragraph (1), unless such provision makes specific reference
				to the authority in that paragraph.
								(4)Existing authorities and
				responsibilitiesThe
				establishment and operation of the Council shall not affect—
								(A)the role of the Department of Justice in
				law enforcement and litigation;
								(B)the authority or responsibilities of any
				Government agency or entity; and
								(C)the authority or responsibilities of
				individual members of the Council.
								(d)Integrity Committee
							(1)EstablishmentThe Council shall have an Integrity
				Committee, which shall receive, review, and refer for investigation allegations
				of wrongdoing that are made against Inspectors General and staff members of the
				various Offices of Inspector General described under paragraph (4)(C).
							(2)MembershipThe Integrity Committee shall consist of
				the following members:
								(A)The official of the Federal Bureau of
				Investigation serving on the Council, who shall serve as Chairperson of the
				Integrity Committee.
								(B)Three or more Inspectors General described
				in subparagraph (A) or (B) of subsection (b)(1) appointed by the Chairperson of
				the Council, representing both establishments and designated Federal entities
				(as that term is defined in section 8G(a)).
								(C)The Special Counsel of the Office of
				Special Counsel.
								(D)The Director of the Office of Government
				Ethics.
								(3)Legal advisorThe Chief of the Public Integrity Section
				of the Criminal Division of the Department of Justice, or his designee, shall
				serve as a legal advisor to the Integrity Committee.
							(4)Referral of allegations
								(A)RequirementAn Inspector General shall refer to the
				Integrity Committee any allegation of wrongdoing against a staff member of the
				office of that Inspector General, if—
									(i)review of the substance of the allegation
				cannot be assigned to an agency of the executive branch with appropriate
				jurisdiction over the matter; and
									(ii)the Inspector General determines
				that—
										(I)an objective internal investigation of the
				allegation is not feasible; or
										(II)an internal investigation of the allegation
				may appear not to be objective.
										(B)DefinitionIn this paragraph the term staff
				member means—
									(i)any employee of an Office of Inspector
				General who reports directly to an Inspector General; or
									(ii)who is designated by an Inspector General
				under subparagraph (C).
									(C)Designation of staff membersEach Inspector General shall annually
				submit to the Chairperson of the Integrity Committee a designation of positions
				whose holders are staff members for purposes of subparagraph (B).
								(5)Review of allegationsThe Integrity Committee shall—
								(A)review all allegations of wrongdoing the
				Integrity Committee receives against an Inspector General, or against a staff
				member of an Office of Inspector General described under paragraph
				(4)(C);
								(B)refer any allegation of wrongdoing to the
				agency of the executive branch with appropriate jurisdiction over the matter;
				and
								(C)refer to the Chairperson of the Integrity
				Committee any allegation of wrongdoing determined by the Integrity Committee
				under subparagraph (A) to be potentially meritorious that cannot be referred to
				an agency under subparagraph (B).
								(6)Authority to investigate
				allegations
								(A)RequirementThe Chairperson of the Integrity Committee
				shall cause a thorough and timely investigation of each allegation referred
				under paragraph (5)(C) to be conducted in accordance with this
				paragraph.
								(B)ResourcesAt the request of the Chairperson of the
				Integrity Committee, the head of each agency or entity represented on the
				Council—
									(i)may provide resources necessary to the
				Integrity Committee; and
									(ii)may detail employees from that agency or
				entity to the Integrity Committee, subject to the control and direction of the
				Chairperson, to conduct an investigation under this subsection.
									(7)Procedures for investigations
								(A)Standards applicableInvestigations initiated under this
				subsection shall be conducted in accordance with the most current Quality
				Standards for Investigations issued by the Council or by its predecessors (the
				President’s Council on Integrity and Efficiency and the Executive Council on
				Integrity and Efficiency).
								(B)Additional policies and procedures
									(i)EstablishmentThe Integrity Committee, in conjunction
				with the Chairperson of the Council, shall establish additional policies and
				procedures necessary to ensure fairness and consistency in—
										(I)determining whether to initiate an
				investigation;
										(II)conducting investigations;
										(III)reporting the results of an investigation;
				and
										(IV)providing the person who is the subject of
				an investigation with an opportunity to respond to any Integrity Committee
				report.
										(ii)Submission to CongressThe Council shall submit a copy of the
				policies and procedures established under clause (i) to the congressional
				committees of jurisdiction.
									(C)Reports
									(i)Potentially meritorious
				allegationsFor allegations
				described under paragraph (5)(C), the Chairperson of the Integrity Committee
				shall make a report containing the results of the investigation of the
				Chairperson and shall provide such report to members of the Integrity
				Committee.
									(ii)Allegations of wrongdoingFor allegations referred to an agency under
				paragraph (5)(B), the head of that agency shall make a report containing the
				results of the investigation and shall provide such report to members of the
				Integrity Committee.
									(8)Assessment and final disposition
								(A)In generalWith respect to any report received under
				paragraph (7)(C), the Integrity Committee shall—
									(i)assess the report;
									(ii)forward the report, with the
				recommendations of the Integrity Committee, including those on disciplinary
				action, within 30 days (to the maximum extent practicable) after the completion
				of the investigation, to the Executive Chairperson of the Council and to the
				President (in the case of a report relating to an Inspector General of an
				establishment or any employee of that Inspector General) or the head of a
				designated Federal entity (in the case of a report relating to an Inspector
				General of such an entity or any employee of that Inspector General) for
				resolution; and
									(iii)submit to the congressional committees of
				jurisdiction an executive summary of such report and recommendations within 30
				days after the submission of such report to the Executive Chairperson under
				clause (ii).
									(B)DispositionThe Executive Chairperson of the Council
				shall report to the Integrity Committee the final disposition of the matter,
				including what action was taken by the President or agency head.
								(9)Annual reportThe Council shall submit to Congress and
				the President by December 31 of each year a report on the activities of the
				Integrity Committee during the preceding fiscal year, which shall include the
				following:
								(A)The number of allegations received.
								(B)The number of allegations referred to other
				agencies, including the number of allegations referred for criminal
				investigation.
								(C)The number of allegations referred to the
				Chairperson of the Integrity Committee for investigation.
								(D)The number of allegations closed without
				referral.
								(E)The date each allegation was received and
				the date each allegation was finally disposed of.
								(F)In the case of allegations referred to the
				Chairperson of the Integrity Committee, a summary of the status of the
				investigation of the allegations and, in the case of investigations completed
				during the preceding fiscal year, a summary of the findings of the
				investigations.
								(G)Other matters that the Council considers
				appropriate.
								(10)Requests for more informationWith respect to paragraphs (8) and (9), the
				Council shall provide more detailed information about specific allegations upon
				request from any of the following:
								(A)The chairperson or ranking member of the
				Committee on Homeland Security and Governmental Affairs of the Senate.
								(B)The chairperson or ranking member of the
				Committee on Oversight and Government Reform of the House of
				Representatives.
								(C)The chairperson or ranking member of the
				congressional committees of jurisdiction.
								(11)No right or benefitThis subsection is not intended to create
				any right or benefit, substantive or procedural, enforceable at law by a person
				against the United States, its agencies, its officers, or any
				person.
							.
			(b)Allegations of wrongdoing against special
			 counsel or deputy special counsel
				(1)DefinitionsIn this section—
					(A)the term Integrity Committee
			 means the Integrity Committee established under section 11(d) of the Inspector
			 General Act of 1978 (5 U.S.C. App), as amended by this Act; and
					(B)the term Special Counsel
			 refers to the Special Counsel appointed under section 1211(b) of title 5,
			 United States Code.
					(2)Authority of integrity committee
					(A)In generalAn allegation of wrongdoing against the
			 Special Counsel or the Deputy Special Counsel may be received, reviewed, and
			 referred for investigation by the Integrity Committee to the same extent and in
			 the same manner as in the case of an allegation against an Inspector General
			 (or a member of the staff of an Office of Inspector General), subject to the
			 requirement that the Special Counsel recuse himself or herself from the
			 consideration of any allegation brought under this paragraph.
					(B)Coordination with existing provisions of
			 lawThis subsection does not
			 eliminate access to the Merit Systems Protection Board for review under section
			 7701 of title 5, United States Code. To the extent that an allegation brought
			 under this subsection involves section 2302(b)(8) of that title, a failure to
			 obtain corrective action within 120 days after the date on which that
			 allegation is received by the Integrity Committee shall, for purposes of
			 section 1221 of such title, be considered to satisfy section 1214(a)(3)(B) of
			 that title.
					(3)RegulationsThe Integrity Committee may prescribe any
			 rules or regulations necessary to carry out this subsection, subject to such
			 consultation or other requirements as might otherwise apply.
				(c)Existing Executive OrdersExecutive Order 12805, dated May 11, 1992,
			 and Executive Order 12993, dated March 21, 1996, shall have no force or
			 effect.
			(d)Technical and conforming
			 amendments
				(1)Inspector General Act of 1978The Inspector General Act of 1978 (5 U.S.C.
			 App.) is amended—
					(A)in sections 2(1), 4(b)(2), and 8G(a)(1)(A)
			 by striking section 11(2) each place it appears and inserting
			 section 12(2); and
					(B)in section 8G(a), in the matter preceding
			 paragraph (1), by striking section 11 and inserting
			 section 12.
					(2)Separate appropriations
			 accountSection 1105(a) of
			 title 31, United States Code, is amended by striking the first paragraph (33)
			 and inserting the following:
					
						(33)a separate appropriation account for
				appropriations for the Council of the Inspectors General on Integrity and
				Efficiency, and, included in that account, a separate statement of the
				aggregate amount of appropriations requested for each academy maintained by the
				Council of the Inspectors General on Integrity and
				Efficiency.
						.
				8.Submission of budget requests to
			 CongressSection 6 of the
			 Inspector General Act of 1978 (5 U.S.C. App.) is amended by adding at the end
			 the following:
			
				(f)(1)For each fiscal year, an Inspector General
				shall transmit a budget estimate and request to the head of the establishment
				or designated Federal entity to which the Inspector General reports. The budget
				request shall specify the aggregate amount of funds requested for such fiscal
				year for the operations of that Inspector General and shall specify the amount
				requested for all training needs, including a certification from the Inspector
				General that the amount requested satisfies all training requirements for the
				Inspector General’s office for that fiscal year, and any resources necessary to
				support the Council of the Inspectors General on Integrity and Efficiency.
				Resources necessary to support the Council of the Inspectors General on
				Integrity and Efficiency shall be specifically identified and justified in the
				budget request.
					(2)In transmitting a proposed budget to the
				President for approval, the head of each establishment or designated Federal
				entity shall include—
						(A)an
				aggregate request for the Inspector General;
						(B)amounts for Inspector General
				training;
						(C)amounts for support of the Council of the
				Inspectors General on Integrity and Efficiency; and
						(D)any comments of the affected Inspector
				General with respect to the proposal.
						(3)The President shall include in each budget
				of the United States Government submitted to Congress—
						(A)a
				separate statement of the budget estimate prepared in accordance with paragraph
				(1);
						(B)the amount requested by the President for
				each Inspector General;
						(C)the amount requested by the President for
				training of Inspectors General;
						(D)the amount requested by the President for
				support for the Council of the Inspectors General on Integrity and Efficiency;
				and
						(E)if
				the Inspector General concludes that the budget submitted by the President
				would substantially inhibit the Inspector General from performing the duties of
				the office, any comments of the affected Inspector General with respect to the
				proposal.
						.
		9.Subpoena
			 powerSection 6(a)(4) of the
			 Inspector General Act of 1978 (5 U.S.C. App.) is amended—
			(1)by inserting in any medium
			 (including electronically stored information, as well as any tangible
			 thing) after other data; and
			(2)by striking subpena and
			 inserting subpoena.
			10.Program Fraud Civil Remedies
			 ActSection 3801(a)(1) of
			 title 31, United States Code, is amended—
			(1)in subparagraph (D), by striking
			 and after the semicolon;
			(2)in subparagraph (E), by adding
			 and after the semicolon; and
			(3)by adding at the end the following:
				
					(F)a designated Federal entity (as such term
				is defined under section 8G(a)(2) of the Inspector General Act of
				1978).
					.
			11.Law enforcement authority for designated
			 Federal entitiesSection 6(e)
			 of the Inspector General Act of 1978 (5 U.S.C. App.) is amended—
			(1)in paragraph (1) by striking
			 appointed under section 3; and
			(2)by adding at the end the following:
				
					(9)In this subsection the term Inspector
				General means an Inspector General appointed under section 3 or an
				Inspector General appointed under section
				8G.
					.
			12.Application of semiannual reporting
			 requirements with respect to inspection reports and evaluation
			 reportsSection 5 of the
			 Inspector General Act of 1978 (5 U.S.C. App.) is amended—
			(1)in each of subsections (a)(6), (a)(8),
			 (a)(9), (b)(2), and (b)(3)—
				(A)by inserting , inspection reports,
			 and evaluation reports after audit reports the first
			 place it appears; and
				(B)by striking audit the second
			 place it appears; and
				(2)in subsection (a)(10) by inserting ,
			 inspection reports, and evaluation reports after audit
			 reports.
			13.Information on websites of Offices of
			 Inspectors General
			(a)In GeneralThe Inspector General Act of 1978 (5 U.S.C.
			 App.) is amended by inserting after section 8K the following:
				
					8L.Information on websites of Offices of
				Inspectors General
						(a)Direct links to Inspectors General
				Offices
							(1)In generalEach agency shall establish and maintain on
				the homepage of the website of that agency, a direct link to the website of the
				Office of the Inspector General of that agency.
							(2)AccessibilityThe direct link under paragraph (1) shall
				be obvious and facilitate accessibility to the website of the Office of the
				Inspector General.
							(b)Requirements for Inspectors General
				websites
							(1)Posting of reports and auditsThe Inspector General of each agency
				shall—
								(A)in accordance with section 552a of title 5,
				United States Code (commonly referred to as the Privacy Act), not later than 3
				working days after any report or audit (or portion of any report or audit),
				that is subject to release under section 552 of that title (commonly referred
				to as the Freedom of Information Act), is made publicly available, post that
				report or audit (or portion of that report or audit) on the website of the
				Office of the Inspector General; and
								(B)ensure that any posted report or audit (or
				portion of that report or audit) described under subparagraph (A)—
									(i)is easily accessible from a direct link on
				the homepage of the website of the Office of the Inspector General;
									(ii)includes a summary of the findings of the
				Inspector General; and
									(iii)is in a format that—
										(I)is searchable and down­load­able;
				and
										(II)facilitates printing by individuals of the
				public accessing the website.
										(2)Reporting of fraud, waste, and
				abuse
								(A)In generalThe Inspector General of each agency shall
				establish and maintain a direct link on the homepage of the website of the
				Office of the Inspector General for individuals to report fraud, waste, and
				abuse. Individuals reporting fraud, waste, or abuse using the direct link
				established under this paragraph shall not be required to provide personally
				identifying information relating to that individual.
								(B)AnonymityThe Inspector General of each agency shall
				not disclose the identity of any individual making a report under this
				paragraph without the consent of the individual unless the Inspector General
				determines that such a disclosure is unavoidable during the course of the
				investigation.
								.
			(b)ImplementationNot
			 later than 180 days after the date of enactment of this Act, the head of each
			 agency and the Inspector General of each agency shall implement the amendment
			 made by this section.
			14.Other administrative authorities
			(a)In generalSection 6(d) of the Inspector General Act
			 of 1978 (5 U.S.C. App.) is amended to read as follows:
				
					(d)(1)(A)For purposes of applying the provisions of
				law identified in subparagraph (B)—
								(i)each Office of Inspector General shall be
				considered to be a separate agency; and
								(ii)the Inspector General who is the head of an
				office referred to in clause (i) shall, with respect to such office, have the
				functions, powers, and duties of an agency head or appointing authority under
				such provisions.
								(B)This paragraph applies with respect to the
				following provisions of title 5, United States Code:
								(i)Subchapter II of chapter 35.
								(ii)Sections 8335(b), 8336, 8344, 8414, 8468,
				and 8425(b).
								(iii)All provisions relating to the Senior
				Executive Service (as determined by the Office of Personnel Management),
				subject to paragraph (2).
								(2)For purposes of applying section 4507(b) of
				title 5, United States Code, paragraph (1)(A)(ii) shall be applied by
				substituting the Council of the Inspectors General on Integrity and
				Efficiency (established by section 11 of the Inspector General Act)
				shall for the Inspector General who is the head of an office
				referred to in clause (i) shall, with respect to such
				office,.
						.
			(b)Authority of treasury inspector general for
			 tax administration To protect internal revenue service employeesSection 8D(k)(1)(C) of the Inspector
			 General Act of 1978 (5 U.S.C. App.) is amended by striking and the
			 providing of physical security.
			15.Government Accountability Office
			 reports
			(a)In General
				(1)SubmissionNot later than 360 days after the date of
			 enactment of this Act, the Government Accountability Office shall submit a
			 report examining the adequacy of mechanisms to ensure accountability of the
			 Offices of Inspector General to—
					(A)the Committee on Homeland Security and
			 Governmental Affairs of the Senate; and
					(B)the Committee on Government Reform of the
			 House of Representatives.
					(2)ContentsThe report submitted under paragraph (1)
			 shall examine—
					(A)the practices, policies, and procedures of
			 the Integrity Committee of the Council of the Inspectors General on Integrity
			 and Efficiency (and its predecessor committee); and
					(B)the practices, policies, and procedures of
			 the Offices of Inspector General with respect to complaints by and about
			 employees of any Office of Inspector General that are not within the
			 jurisdiction of the Integrity Committee.
					(b)Pay of inspectors generalNot later than 270 days after the date of
			 enactment of this Act, the Government Accountability Office shall submit a
			 report to the congressional committees of jurisdiction on the implementation of
			 section 4.
			
	
		
			Passed the Senate
			 April 23, 2008.
			
			Secretary
		
	
	
	
